DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 11-12, 14-20 of U.S. Patent No. 10,958,485. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of U.S. 10,958,485 claims the subject matter claimed by instant claims 2-3.

Claim 4-10 of U.S. 10,958,485 claims the subject matter claimed by instant claims 5-11.

Claim 11 of U.S. 10,958,485 claims the subject matter claimed by instant claims 12-13.
Claim 12 of U.S. 10,958,485 claims the subject matter claimed by instant claim 14.
Claim 14-15  of U.S. 10,958,485 claims the subject matter claimed by instant claims 15-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5, 7-8, 11, 12-13, 15, 17-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (U.S. 2017/0310539).
With respect to claim 2, Jin discloses:


With respect to claim 5, Jin discloses: further comprising a fast Fourier transform (FFT) on the simulated equalization tap data to obtain an in-band frequency response 

With respect to claim 7, Jin discloses:
wherein the pre-equalization tap data comprises a plurality of complex number values, each complex number value corresponding to a pre-equalization equalizer tap value at a respective frequency ([0039] refer to at least the disclosed “For each channel of the signal (e.g. comprising data signals carried on a carrier of a particular frequency)….”complex coefficients, also referred to as taps).

With respect to claim 11, Jin discloses: further comprising correlating and grouping the plurality of modems within the network (lines 1-5 of [0126], N affected modems are correlated and grouped to be tagged as defective or faulty, also rest of [0126]. Also [0133] refer to “In 382, for each of the identified….” and [0134]).

With respect to claim 2, Jin (different portions as those cited above) discloses:
inputting pre-equalization tap data from a plurality of modems connected to the CMTS (at least lines 1-7 of [0041], and performing a pre-equalization tap analysis process on the pre-equalization tap data ([0042] comparison of the tap energy with an expected value of the tap energy indicates an anomaly of the signal, the comparison corresponds to the claimed  tap analysis) , the pre-equalization tap analysis process creating simulated equalization tap data  (the tap/taps of elevated in power level amplitude 

With respect to claim 3, Jin discloses:
wherein the pre-equalization tap analysis process further comprises: determining peaks within the pre-equalization tap data; and applying a mask to the determined peaks to create masked peak data, the simulated equalization tap data being created from the masked peak data ([0046], refer to “in the pre-equalization coefficients that are -25dB or above with respect to the main tap”, these coefficients corresponds to peaks within the .
pre-equalization data and their identification corresponds to the claimed applying a mask to the determined peaks to create masked peak data to create the fault signature which comprises an observation of the peaks (-25bB or above with respect to the main tap). The fault signature of [0046] is created from the masked (identified) peak data).

With respect to claim 7, Jin discloses:
wherein the pre-equalization tap data comprises a plurality of complex number values, each complex number value corresponding to a pre-equalization equalizer tap value at a respective frequency ([0039] refer to at least the disclosed “For each channel of the signal (e.g. comprising data signals carried on a carrier of a particular frequency)….”complex coefficients, also referred to as taps).



Apparatus claims 12-13, 15, 17-18, 21 are rejected based on the rationale used to reject claims 2-3, 5, 7-8, 11 above. Regarding the claimed storage device, processor and program instructions stored in the storage device refer to Fig. 3, [0068], [0148])

8.	Claims 2, 11, 12, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. 2014/0003478).
	With respect to claim 2, Liu et al. disclose: inputting pre-equalization tap data from a plurality of modems connected to the CMTS (Fig. 3 step 302, refer to the topology of Fig. 1, where customer equipment 104 , modems [0027] are connected to the CMTS as shown also [0044]. At least lines 1-4 of [0070]); and performing a pre-equalization tap analysis process on the pre-equalization tap data (Fig. 3, at least step 304 corresponds to the claimed analysis process, [0074]) , the pre-equalization tap analysis process creating simulated equalization tap data (at least the obtained tap energies of the pre-equalizer tap data create simulated (fault indicating) equalization tap data, last sentence of [0074], [0077], fault detection based on the determined tap energies described in detail in the rest of the steps of Fig. 3, also Fig. 4 and [0075]-[0093]) and using the simulated equalization tap data to isolate errors within the network 

With respect to claim 11, Liu et al. disclose: further comprising correlating and grouping the plurality of modems within the network (last sentence of [0080] step 314, [0086]-[0088], correlating and grouping of customers (modems correlated via tap energy comparison of [0086] or via the formula of [0088]) and grouped [0090] and 314).

Apparatus claims 12 and 21 are rejected based on the rationale used to reject claims 2 and  11 above, also refer to lines 4-5 of [0015] or lines 1-5 of [0016], [0055], [0058]).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (U.S. 2017/0310539) in view of Andersen et al. (U.S. 2004/0225505).
With respect to claim 9, Jin discloses:  a main tap is a the tap with a largest peak (last sentence of [0042] and [0046] refer to  main tap, where it is understood/implicit that the main tap has a largest value (peak). Varyzgin (U.S. 2005/0111594 cited in pertinent prior art section to provide support for the above statement)).
	Jin does not disclose:   
further comprising determining peaks within the pre-equalization tap data by: comparing the pre-equalization tap data to a predetermined threshold; identifying a peak when the pre-equalization tap data exceeds the predetermined threshold; identifying a main tap as the tap with a largest peak;
and normalizing the data such that the main tap is at a zero distance.
	Jin already discloses knowing which tap of pre-equalization coefficients is the main tap  (last sentence of [0042] and [0046] i.e. largest tap) but not how that tap was identified as the main tap. However a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that in order to determine/identify the main (largest) tap, the pre-equalization coefficients are compared to a predetermined threshold (e.g. previous “peak” value) to identify that peak when the examined pre-equalization data exceeds the predetermined threshold until the maximum peak (main tap) is found. 
	Jin does not disclose: and normalizing the data such that the main tap is at a zero distance.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin based on Andersen et al. and normalize the pre-equalization tap data with respect to the main tap so that it has a value of 1 and simplify the determining of whether the pre-equalizer coefficients are -25 dB (for example) or above with respect to the main tap (as described in [0046]) to determine the presence of a fault).

With respect to claim 10 modified Jin discloses: further comprising removing harmonics from the pre-equalization tap data (the performed normalizing with respect to the main tap scales down the values of the pre-equalization coefficients and this corresponds to the claimed removing harmonics from the pre0equalization tap data)

Claims 19-20 are rejected based on the rationale used to reject claims 9-10 above.

12.	Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2014/0003478) in view of Jin (U.S. 2017/0310539).
With respect to claim 7, Liu et al. disclose: wherein the pre-equalization tap data comprises a plurality of number values (lines 1-4 of [0070], approximate middle of 
Liu et al. do not disclose: complex.
	In the same field of endeavor, Jin discloses: complex (last two sentences of [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. based on Jin and use complex pre-equalization coefficients so that the pre-equalizers of Liu comply to DOCSIS 2.0 and 3.0 (last two sentences of [0039] of Jin).

With respect to claim 8, modified Liu et al. disclose: further comprising determining peaks within the pre-equalization tap data by: comparing the pre-equalization tap data to a predetermined threshold (refer to Fig. 4 peaks of taps are determined (in each column) in order to determine the maximum tap energy (e.g. 408), lines 1-3 of [0084]. Alternatively refer to the comparison to the minimum threshold disclosed in [0081]) to identify that peak when the examined pre-equalization data exceeds the predetermined threshold until the maximum peak is found); and identifying a peak when the pre-equalization tap data exceeds the predetermined threshold (implicit in the determination of the maximum tap energy.  Peaks that are above the minimum threshold are identified).

Claims 17-18 are rejected based on the rationale used to reject claims 7-8 above. 

13.	Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2014/0003478) in view of Jin (U.S. 2017/0310539) and Andersen et al. (U.S. 2004/0225505).
	With respect to claim 9, Liu et al. disclose:
further comprising determining peaks within the pre-equalization tap data by: comparing the pre-equalization tap data to a predetermined threshold ([0081], comparison of tap energies to the disclosed minimum threshold e.g. -40dB); identifying a peak when the pre-equalization tap data exceeds the predetermined threshold (implicit peak determination based on the comparison)); 
identifying a main tap as the tap with a largest peak (lines 1-3 of [0084] maximum tap energy exceeds the minimum threshold and is larger than the rest of the determined);
	Liu et al. do not disclose:
and normalizing the data such that the main tap is at a zero distance.
	In the field of performing mathematical operations on factors, Andersen et al. disclose: and normalizing data such that the main tap is at a zero distance ([0064] refer to the factors being  normalized with respect to the largest factor, the largest (“main”) factor is at a “zero distance” in terms of the rest of the factors being normalized with respect to it).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. based on Andersen et al. 

With respect to claim 10, modified Liu et al. disclose: further comprising removing harmonics from the equalization tap data ([0081], [0083] in particular “These tap energies are excluded from consideration since they are determined to be too low to represent a problem”, where the claimed “harmonics” is interpreted as referring to the low energy taps).

Claims 19-20 are rejected based on the rationale used to reject claims 9-10 above.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varyzgin (U.S. 2005/0111594) refer to [0030].
Zhang et al. (U.S. 2017/0155541) entire document is relevant.

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        12/03/2021